19-3251-cv
Edwards v. Quiros, et al.


                                 In the
           United States Court of Appeals
                       For the Second Circuit
                                ________

                            AUGUST TERM, 2020

                       ARGUED: NOVEMBER 17, 2020
                       DECIDED: JANUARY 27, 2021

                              No. 19-3251-cv

                             M.A. EDWARDS,
                            Plaintiff-Appellant,

                                     v.

       WARDEN QUIROS, in his individual and official capacity,
                       Defendant-Appellee,

   COMMISSIONER ARNONE, COMPLEX WARDEN LAJOIE, DEPUTY
WARDEN POWERS, in their individual and official capacities, SZABAN,
                          Defendants.
                           ________

              Appeal from the United States District Court
                    for the District of Connecticut.
                               ________

Before: WALKER, KATZMANN, and WESLEY, Circuit Judges.
                          ________
2                                                            19-3251-cv

      Plaintiff M.A. Edwards, a Connecticut prisoner, brought this

action under 42 U.S.C. § 1983, alleging that state correctional officials

violated the Eighth Amendment’s prohibition against cruel and

unusual punishment by denying him a meaningful opportunity to

exercise for six months. Specifically, Edwards alleged the denial

occurred when prison officials required him to wear full restraints

when exercising in the prison yard. After a jury returned a verdict for

Edwards, the district court (Underhill, J.) granted Defendant Warden

Angel Quiros’s motion for judgment as a matter of law on the basis

that Quiros’s personal involvement was for too short a time to

support an Eighth Amendment claim. We conclude that the evidence

was sufficient to support the jury’s findings that (1) Edwards was

subjected to an Eighth Amendment violation, and (2) Quiros was

liable for it. We also conclude that Quiros is not protected by qualified

immunity. Accordingly, we VACATE the district court’s entry of

judgment as a matter of law and REMAND for further proceedings.

                                   ________
                   STEPHEN BERGSTEIN, Bergstein & Ullrich, LLP,
                   New Paltz, NY, for Plaintiff-Appellant.

                   STEVEN M. BARRY, Assistant Attorney General,
                   Connecticut Office of the Attorney General,
                   Hartford, CT, for Defendant-Appellee.

                                   ________
3                                                            19-3251-cv

JOHN M. WALKER, JR., Circuit Judge:

      Plaintiff M.A. Edwards, a Connecticut prisoner, brought this

action under 42 U.S.C. § 1983, alleging that state correctional officials

violated the Eighth Amendment’s prohibition against cruel and

unusual punishment by denying him a meaningful opportunity to

exercise for six months. Specifically, Edwards alleged the denial

occurred when prison officials required him to wear full restraints

when exercising in the prison yard. After a jury returned a verdict for

Edwards, the district court (Underhill, J.) granted Defendant Warden

Angel Quiros’s motion for judgment as a matter of law on the basis

that Quiros’s personal involvement was for too short a time to

support an Eighth Amendment claim. We conclude that the evidence

was sufficient to support the jury’s findings that (1) Edwards was

subjected to an Eighth Amendment violation, and (2) Quiros was

liable for it. We also conclude that Quiros is not protected by qualified

immunity. Accordingly, we VACATE the district court’s entry of

judgment as a matter of law and REMAND for further proceedings.



                           BACKGROUND

      Facts

      Plaintiff Edwards has been incarcerated in the Connecticut

state prison system following his conviction for murder more than 20
4                                                           19-3251-cv

years ago. The instant case arose from Edwards’s treatment as an

inmate at Northern Correctional Institution (Northern) in Somers,

Connecticut, a maximum-security facility where Defendant-Appellee

Angel Quiros was the warden at all times relevant to this suit.

      Edwards was transferred to Northern on September 21, 2010,

after assaulting a correctional officer at his prior, lower-security

facility. Upon his arrival at Northern, Edwards was held in punitive

segregation until mid-October, when he was transferred to

administrative detention pending further review of his detention

status. On November 3, Edwards was placed into administrative

segregation (AS) Phase I status. The imprisonment conditions during

his time in punitive segregation, administrative detention, and AS

Phase I were the most restrictive at Northern.

       AS Phase I inmates are normally placed in the East or West

wing of Unit One at Northern. Unit One is the most secure and

restrictive of Northern’s three housing units, and its recreation yards

contain individual secured enclosures within the larger secured

recreation enclosure.   The doors to these smaller enclosures are

equipped with trap doors through which corrections officers can

remove inmates’ restraints once the inmate is secured inside, allowing

the inmate freedom of movement while exercising. The trap doors
5                                                             19-3251-cv

make it possible for officers to remove the restraints while physically

separated from the inmate by the enclosure itself.

      At the time Edwards was placed in AS Phase I, however, Unit

One was fully occupied. As a result, he was housed in “overflow” AS

Phase I housing in Unit Three’s East wing but kept under restrictions

commensurate with those in Unit One. Every AS Phase I inmate

assigned to overflow housing in Unit Three was supposed to be

rotated back to Unit One after only one or two weeks. This was in

part because Unit Three’s recreation yard was not designed to

accommodate AS Phase I inmates; it was equipped with neither

individual recreation enclosures nor trap doors on the enclosure

doors.   Therefore, when AS Phase I overflow inmates such as

Edwards were taken to the recreation yard in Unit Three, corrections

officers did not remove the set of full restraints even after securing the

inmates in the enclosed yard. These inmates spent their recreation

time with their hands cuffed behind their backs, leg irons on their

ankles, and a chain tether securing those two sets of restraints to one

another, which severely restricted the inmates’ freedom of

movement. As an AS Phase I inmate in Unit Three, Edwards’s only

unrestrained exercise opportunity was in his 7-by-12-foot cell;

although Edwards testified that he was able to perform push-ups and

sit-ups while unrestrained in his cell, other forms of exercise were
6                                                             19-3251-cv

impossible because furniture, including a bed, desk, chair, footlocker,

sink, and toilet, occupied much of the space.

      On March 3, 2011, Edwards submitted an inmate request form

to his unit manager at Northern, complaining about being forced to

exercise in full restraints for his permitted one hour of yard exercise.

The unit manager denied the request, explaining that Edwards was

kept in full restraints both because of the severity of his latest assault

on a correctional officer and because, due to the lack of trap doors,

there was no way for officers to safely remove the restraints from

inmates in Unit Three’s exercise enclosure. On March 8, Edwards

submitted the same complaint on an inmate request form to Warden

Quiros. In response, Quiros told Edwards to take the complaint up

with his unit manager, apparently unaware that Edwards had already

done so. On March 10, Edwards filed a formal grievance with Quiros

on the same grounds. Quiros received the request on March 15 and

ultimately denied it on April 11. In the interim, however, on March

24, Quiros transferred Edwards to AS Phase II status, whereupon he

was no longer required to exercise in full restraints.

      In the six months between Edwards’s arrival at Northern in

punitive segregation on September 21, 2010, and his eventual transfer

out of AS Phase I on March 24, 2011, Edwards was never permitted to

exercise outside his cell except under full restraints.
7                                                                    19-3251-cv

      Procedural History

      In 2011, Edwards commenced this civil rights action, pro se,

under 42 U.S.C. § 1983 against several supervisory officials at the

Connecticut Department of Corrections and Northern.                            The

defendants moved for summary judgment on the ground that they

were entitled to qualified immunity, and, in 2014, the district court

granted that motion.             Qualified immunity shields government

officials from liability for civil damages as long as the officials’

conduct         “does   not    violate    clearly    established   statutory    or

constitutional rights of which a reasonable person would have

known.” 1 Because the district court found that prisoners do not have

a clearly established right “to recreate free from restraints,” it granted

qualified immunity to the defendants. 2

      In 2015, on a prior appeal, we vacated the district court’s grant

of summary judgment based on qualified immunity. In doing so, we

determined that the proper delineation of the right at issue is a “right

to some meaningful opportunity to exercise[,] subject to a safety

exception and adequate consideration of alternatives.” 3 Because this




      1   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
      2   Edwards v. Arnone, 613 F. App’x 44, 46 (2d Cir. 2015).
      3   Id.
8                                                                          19-3251-cv

right to meaningful exercise was clearly established, 4 and because

there remained material factual disputes about the adequacy of the

prison’s safety justification, we held that the district court’s qualified

immunity finding was error. 5

       On remand, following the appointment of pro bono counsel for

Edwards, the case proceeded to trial in 2018 against Warden Quiros

and Deputy Warden Lauren Powers. 6 After Edwards presented his

evidence, both officials moved for judgment as a matter of law under

Federal Rule of Civil Procedure 50(a). After the close of all evidence,

the jury returned a verdict in Edwards’s favor against Quiros but not

against Powers. Quiros then renewed his motion for judgment as a

matter of law under Rule 50(b). The district court granted Quiros’s

motion on the ground that there was insufficient evidence of Quiros’s

personal involvement in the decision to require Edwards to exercise

in full restraints. It determined that the evidence supported Quiros’s

involvement only for the roughly two-week period between March 8,

2011, when Quiros received Edwards’s inmate request form, and

March 24, 2011, when Quiros transferred Edwards to AS Phase II



       4   See Williams v. Greifinger, 97 F.3d 699, 704 & n.5 (2d Cir. 1996).
       5   Edwards, 613 F. App’x at 47.
       Edwards voluntarily dismissed his claims against Commissioner
       6

Arnone and District Commissioner Lajoie prior to the presentation of evidence.
9                                                                               19-3251-cv

status. Because, in the district court’s view, Quiros’s involvement in

this deprivation of meaningful exercise was too brief to sustain a

violation of the Eighth Amendment, the district court held the

evidence insufficient to support the jury’s verdict and granted

Quiros’s Rule 50(b) motion. The district court denied his alternative

motion for a new trial under Rule 59 as moot.

         This appeal followed.



                                     DISCUSSION

         The central issue on appeal is whether sufficient evidence

supported the jury’s determination that Quiros was personally

involved in the decision to have Edwards exercise in full restraints for

a long enough period to establish an Eighth Amendment violation.

Separately, Quiros argues that the evidence did not support any

violation of the Eighth Amendment, regardless of his personal

involvement.           Quiros also argues that he is entitled to qualified

immunity.

    I.         Sufficient Evidence Supported the Jury’s Verdict

         We review de novo a district court’s decision to set aside a jury

verdict and grant judgment as a matter of law under Rule 50. 7 A jury



         7   Cross v. N.Y.C. Transit Auth., 417 F.3d 241, 248 (2d Cir. 2005).
10                                                                      19-3251-cv

verdict should only be set aside “where there is such a complete

absence of evidence supporting the verdict that the jury’s findings

could only have been the result of sheer surmise and conjecture, or

there is such an overwhelming amount of evidence in favor of the

movant that reasonable and fair minded men could not arrive at a

verdict against him.” 8 In deciding a motion for judgment as a matter

of law, a district court “may consider all the record evidence, but in

doing so it ‘must draw all reasonable inferences in favor of the

nonmoving party, and it may not make credibility determinations or

weigh the evidence.’” 9

       Turning to the substance of the legal claim at issue, the Eighth

Amendment proscribes the infliction of “cruel and unusual

punishments.” 10 To prevail on an Eighth Amendment conditions-of-

confinement claim against prison officials under 42 U.S.C. § 1983, a

plaintiff must prove that “objectively, the deprivation the inmate

suffered was sufficiently serious that he was denied the minimal

civilized measure of life’s necessities,” 11 such as being denied “a



       8   Id. (internal quotation marks and alterations omitted).
       9Id. at 247 (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,
150 (2000)).
       10   U.S. Const. amend. VIII.
       11McCray v. Lee, 963 F.3d 110, 117 (2d Cir. 2020) (internal quotation marks
omitted); see also Farmer v. Brennan, 511 U.S. 825, 834 (1994).
11                                                                            19-3251-cv

meaningful opportunity for physical exercise.” 12 The plaintiff must

also prove that “subjectively, the defendant official acted with a

sufficiently culpable state of mind, such as deliberate indifference to

inmate health or safety.” 13            Deliberate indifference is more than

negligence—it requires a showing that the prison official “kn[e]w of,

and disregard[ed], an excessive risk to inmate health or safety” from

the challenged condition of confinement. 14

       We first address the sufficiency of the evidence in support of

the subjective component of Edwards’s claim, which is Quiros’s

personal awareness of, and deliberate indifference to, the risk to

Edwards’s health.            Here we conclude that there was sufficient

evidence for the jury to find that Quiros had the requisite state of

mind for the entire six-month period during which Edwards was

required to exercise in restraints when outside of his cell, not just the

two weeks that the district court found. The jury’s verdict was not

based on “sheer surmise and conjecture,” but on abundant

circumstantial evidence from which the jury reasonably inferred


       12Id. at 120; see also Wilson v. Seiter, 501 U.S. 294, 304 (1991) (recognizing
that conditions of confinement may constitute an Eighth Amendment violation
where they produce a “deprivation of a single, identifiable human need such as
food, warmth, or exercise”).
       13McCray, 963 F.3d at 117 (internal quotation marks and alteration
omitted); see also Farmer, 511 U.S. at 834.
       14   Jabbar v. Fischer, 683 F.3d 54, 57 (2d Cir. 2012) (per curiam).
12                                                            19-3251-cv

Quiros’s actual knowledge of Edwards’s recreation status and the

concomitant risk to Edwards’s health from being required to exercise

in restraints.

       Quiros’s own testimony provided a sufficient basis for the

jury’s conclusion that he knew Edwards was required to exercise in

full restraints for the entire six months at issue. Quiros testified about

his knowledge of the policy requiring any inmates in punitive

segregation or administration detention (as Edwards was between

September 21 and November 3, 2010) to exercise either in full

restraints or individual enclosures. Quiros also testified that he had

endorsed the prison’s policy requiring AS Phase I inmates in overflow

Unit Three housing (as Edwards was between November 3, 2010 and

March 24, 2011) to similarly exercise in full restraints. His testimony

supported an inference that, if Quiros knew there were AS Phase I

prisoners in Unit Three, then he knew they were required to exercise

in restraints.

       Quiros also testified that he monitored the AS Phase I inmates

closely, that there were only three or four AS Phase I inmates housed

in Unit Three during the time Edwards was there, and that he had

access to surveillance footage of the unit recreation areas. Thus, his

testimony was sufficient to support the jury’s inference that he would

have noticed any AS Phase I inmate who stayed in Unit Three for
13                                                           19-3251-cv

longer than usual, at least because only the AS Phase I inmates would

be in full restraints on the surveillance footage of the Unit Three

exercise yard.         Bolstering that inference, after counsel at trial

suggested to Quiros that he would not have had any way of knowing

how long an AS Phase I inmate stayed in Unit Three, Quiros objected

to counsel’s characterization. He testified, “That is incorrect. I pay

. . . attention to my job and my responsibility. I tour twice a week.” 15

      In sum, Quiros presented himself to the jury as a hands-on

warden who kept close tabs on the inmates on restrictive status under

his purview. The jury was entitled to credit Quiros’s testimony in

those respects and infer that in fact he did know that Edwards was in

Unit Three, exercising in full restraints, until his transfer to AS Phase

II status. We therefore respectfully find that the district court erred

by drawing inferences against the verdict and by discrediting

Quiros’s own testimony when it found that no evidence supported

Quiros’s knowledge of Edwards’s recreation status prior to March 8,

2011, the date he received Edwards’s inmate request form.

      The jury was also entitled to conclude that Quiros was

deliberately indifferent to the risk of harm to Edwards resulting from

his being required to exercise in full restraints for six months, all of



      15   J. App. at 183.
14                                                         19-3251-cv

which was spent in Unit Three East. Quiros testified that AS Phase I

inmates should only be kept in Unit Three for “one or two weeks at

the most,” 16 and that “the overflow [placement] is a temporary basis,

which means that the offender will be in and out for—on a rotating

basis, anywhere from two—a week to two week[s]. Once [a Unit One]

bed became available, they would end up in 1 East and 1 West and

recreate without restraints.” 17   This testimony indicated that he

understood the importance of moving AS Phase I inmates to Unit One

when a bed became available so that they could exercise unrestrained.

Quiros’s testimony about why he had rejected Edwards’s inmate

request for the installation of trap doors in the Unit Three yard

enclosure, which would have permitted inmates to exercise

unshackled, also supported such an inference. Quiros testified that

he “came to the conclusion that we were not going to put [in] trap

doors because it was just temporary housing,” 18 reinforcing Quiros’s

understanding that requiring inmates to exercise in restraints was

acceptable only on a temporary basis.

      Taken as a whole, Quiros’s testimony provided sufficient

support for the jury’s finding that Quiros understood the problem


      16   Id. at 182.
      17   Id. at 165.
      18   Id. at 181.
15                                                                    19-3251-cv

with prisoners exercising in full restraints for longer than the one-to-

two-week duration of temporary housing. The inference that Quiros

understood why that would be a problem—because deprivation of

meaningful exercise poses a risk of serious health problems—was

reasonable in light of his testimony and the fact that exercise is widely

understood to be a basic human need.                 As we have previously

recognized, and as is the case here, “[e]vidence that a risk was obvious

or otherwise must have been known to a defendant may be sufficient

for a fact finder to conclude that the defendant was actually aware of

the risk.” 19 To be held liable, Quiros need only appreciate that the

deprivation of meaningful exercise posed an excessive risk to

Edwards’s health. Quiros need not have known the specifics of that

health risk with the level of detail a physician would understand.

       Turning next to the objective component of Edwards’s

conditions-of-confinement claim, sufficient evidence supported the

jury’s verdict here as well. Quiros argues principally that both the

availability of in-cell exercise and the prison’s safety justification for

restrained exercise independently foreclose an Eighth Amendment

claim. 20 We disagree, and we find no independent basis for affirming



        Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013) (internal quotation
       19

marks omitted).
       20   Def.-Appellee Quiros’s Br. at 39–41.
16                                                                   19-3251-cv

the entry of judgment as a matter of law in his favor based on the

objective component. 21

       The availability of in-cell exercise does not establish as a matter

of law that a prisoner had a meaningful opportunity to exercise. We

have previously permitted Eighth Amendment opportunity-to-

exercise claims to proceed where those claims exclusively concerned

impediments to out-of-cell exercise, including when the alleged

deprivation was shorter than the six months at issue here.22 In this

case, a properly instructed jury found that the in-cell opportunity for

exercise was not sufficient to provide Edwards with a meaningful

opportunity to exercise. The jury came to its verdict after hearing

Edwards’s testimony about the small size of his cell, the furniture and

bathroom fixtures taking up space in the cell, and the limits to the

extent he could exercise there. The verdict was therefore not based

on “sheer surmise and conjecture” and cannot be set aside on that

ground.




       21The district court’s entry of judgment as a matter of law reached only
the subjective component of the Eighth Amendment claim.
       22 See McCray, 963 F.3d at 117–18 (vacating dismissal of opportunity-to-
exercise claim arising from a prison yard allegedly not being cleared of snow for
four months); Williams, 97 F.3d at 701–02, 707–08 (reversing grant of qualified
immunity for prison official where plaintiff was subject to policy preventing him
from getting any out-of-cell exercise).
17                                                            19-3251-cv

      Moreover, we find completely unavailing Quiros’s related

contention that there can be no Eighth Amendment violation here

because “the plaintiff was not deprived of the ability to attend

outdoor recreation and to get fresh air and walk.” 23          We have

described the right at issue as that to “some opportunity to exercise,” 24

and we cannot determine as a matter of law that the jury erred in

finding that Edwards’s limited ability to shuffle around in full

restraints while breathing fresh air constituted meaningful exercise.

      Quiros also argues that the prison’s safety justification was

adequate, and that there can thus be no Eighth Amendment violation.

However, the jury was entitled to disagree. The safety justification

was undermined by testimony from Edwards, credited by the jury,

that corrections officers would not always employ the most restrictive

shackling method of full restraints when they were moving him out

of his cell and around the facility. That testimony called into question

the prison’s safety justification for requiring Edwards to exercise in

full restraints, notwithstanding his significant disciplinary record.

Because corrections officers were not always so concerned about their

safety as to employ the most restrictive shackling methods while

transporting Edwards, a reasonable jury was entitled to doubt the


      23   Def.-Appellee Quiros’s Br. at 46.
      24   Williams, 97 F.3d at 704.
18                                                          19-3251-cv

prison’s basis for leaving Edwards fully restrained in the yard

enclosure. The jury did not act unreasonably by discrediting the

prison’s safety justification.

      The jury similarly was entitled to reject the argument that

defendants had adequately considered, but appropriately rejected,

alternatives to full-restraint exercise.    Specifically, the jury was

entitled to discredit testimony from a corrections officer about how

he had heard from somebody in the maintenance department that

installing trap doors in the Unit Three yard enclosures could

undermine the enclosures’ integrity. Further supporting the jury’s

decision, Quiros himself testified that he had decided against

installing the trap doors because AS Phase I prisoners were supposed

to be housed in Unit Three only briefly, not because their installation

would cause structural problems with the enclosures. Finally, there

was conflicting testimony about whether Northern had the ability to

move Edwards out of overflow housing in Unit Three and into Unit

One housing, where he would have had the opportunity to exercise

unrestrained in the individual enclosures. The jury was thus entitled

to credit Edwards’s version of events, in which he requested a transfer

to Unit One but was arbitrarily rebuffed.
19                                                              19-3251-cv

           Regardless of whether we would have weighed the evidence as

the jury did, we respectfully find that the district court erred in setting

aside the jury’s verdict on a Rule 50 motion.

     II.         Quiros Is Not Entitled to Qualified Immunity

           Quiros once again claims he is entitled to qualified immunity,

as he did in seeking summary judgment. But we rejected essentially

the same argument at an earlier stage of this litigation, 25 and we have

no new reason to grant qualified immunity to Quiros now. The

disputed issues of fact that remained after our prior decision have

now been resolved against him by the jury. The jury reasonably

determined, upon sufficient evidence, that Quiros knowingly

violated Edwards’s clearly established right to meaningful exercise

under the circumstances and lacked a sufficient justification for doing

so. We will not disturb the jury’s finding that Quiros was not entitled

to qualified immunity.



                                      CONCLUSION

           For the foregoing reasons, we VACATE the district court’s

entry of judgment as a matter of law in favor of Quiros and REMAND

for further proceedings.



           25   Edwards, 613 F. App’x at 47.